     Case 1:20-cv-00523-NONE-SAB Document 23 Filed 05/08/20 Page 1 of 4

 1   MAYER BROWN LLP
     CARMINE R. ZARLENGA (pro hac vice)
 2   czarlenga@mayerbrown.com
     1999 K Street, N.W.
 3
     Washington, DC 20006-1101
 4   Telephone: (202) 263-3000
     Facsimile: (202) 263-3300
 5
     DALE GIALI (SBN 150382)
 6   dgiali@mayerbrown.com
     KERI E. BORDERS (SBN 194015)
 7
     kborders@mayerbrown.com
 8   350 South Grand Avenue, 25th Floor
     Los Angeles, CA 90071-1503
 9   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
10
     Attorneys for Plaintiff
11
     3M COMPANY
12
     EISENBERG & CARTON
13   LLOYD M. EISENBERG (pro hac vice)
     leisenberg@eisenbergcarton.com
14   405 RXR Plaza
     Uniondale, NY 11556
15   Telephone: (516) 221-3700
     Facsimile: (516) 977-3337
16
     Attorneys for Defendants
17   RX2LIVE, LLC AND RX2LIVE, INC.
18
                                     UNITED STATES DISTRICT COURT
19
                                EASTERN DISTRICT OF CALIFORNIA
20
21   3M COMPANY,                                     Case No. 1:20-cv-00523-NONE-SAB
22
                        Plaintiff,                   STIPULATED PRELIMINARY
23                                                   INJUNCTION AGAINST RX2LIVE,
            vs.                                      LLC AND RX2LIVE, INC.
24
     RX2LIVE, LLC and RX2LIVE, INC.,                 Action Filed: April 10, 2020
25                                                   Amended Complaint Filed: April 19, 2020
                        Defendants.                  Jury Trial Demanded
26
27

28


                                                         STIPULATED PRELIMINARY INJUNCTION,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 23 Filed 05/08/20 Page 2 of 4

 1          The undersigned counsel for Plaintiff 3M Company (“Plaintiff” or “3M”) and Defendants

 2   RX2Live, LLC and RX2Live, Inc. (“Defendants” or “RX2Live”) (collectively, the “Stipulating

 3   Parties”), in the above-captioned action, hereby stipulate and agree that:

 4          WHEREAS, 3M filed the above-captioned case against RX2Live, LLC in the Eastern

 5   District of California, Fresno Division, on April 10, 2020;

 6          WHEREAS, 3M amended its Complaint on April 19, 2020 to add Defendant RX2Live,

 7   Inc., which owns 100% of the assets of Defendant RX2Live, LLC, and served Defendants on April

 8   20, 2020;

 9          WHEREAS, on April 27, 2020, 3M filed a motion for a temporary restraining order

10   (“TRO”) and preliminary injunction as to its federal and state claims for trademark infringement

11   and dilution, unfair competition, false endorsement, false association, false designation of origin,

12   and unlawful, unfair, and fraudulent business acts and practices. (Doc. No. 14-1.);

13          WHEREAS, on April 30, 2020, the Court granted 3M’s motion for a TRO in its entirety

14   and further ordered that Defendants appear before The Honorable Dale A. Drozd, District Judge,

15   United States District Court for the Eastern District of California, on May 12, 2020, at 10:00 a.m.

16   (Pacific Time), and show cause as to why the court should not enter an order granting a preliminary

17   injunction against Defendants;

18          WHEREAS, Defendants state that they are entering into this Stipulation in order to avoid

19   the cost of responding to 3M’s motion for a preliminary injunction because Defendants state that

20   they have never marketed or sold 3M products, and have no present intention of marketing or selling
21   3M products, except that Defendants did attempt for a short time to market and sell the 3M N95

22   masks at issue in this action as an agent of another company;

23          WHEREAS, by entering into this Stipulation and agreeing to provide the reports required

24   by Paragraph 5 below, Defendants do not admit any issue of law or fact, or admit any responsibility,

25   wrongdoing, liability, or guilt, including but not limited to the allegations made by the 3M in its

26   Amended Complaint, and affirmatively denies same;
27          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Stipulating

28   Parties, through their respective counsel, to the entry of a preliminary injunction as follows:

                                                     -1-
                                                                STIPULATED PRELIMINARY INJUNCTION,
                                                                      CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 23 Filed 05/08/20 Page 3 of 4

 1          1.      Pursuant to Fed. R. Civ. P. 65(a), Defendants, their agents, servants, employees,

 2   officers and all persons and entities in active concert and participation with them, are enjoined

 3   during the pendency of this action from engaging in any false, misleading, and/or deceptive conduct

 4   in connection with 3M and its products, including, without limitation, representing themselves as

 5   being authorized distributors, vendors, agents, representatives, retailers, and/or licensees of 3M

 6   and/or any of 3M’s products (including, without limitation, 3M-brand N95 respirators); falsely

 7   representing to have an association or affiliation with, sponsorship by, and/or connection with, 3M

 8   and/or any of 3M’s products; falsely representing that 3M has increased the price(s) of its 3M-

 9   brand N95 respirators; and offering to sell any of 3M’s products at a price and/or in a manner that

10   would constitute a violation California Penal Code § 396 and/or California Business and

11   Professions Code §§ 17200 et seq.

12          2.      Pursuant to the Court’s equitable powers and discretion, and because of 3M’s

13   financial standing, 3M need not post a bond.

14          3.      This Court shall retain jurisdiction to hear and determine all matters arising out of,

15   relating to, and/or otherwise concerning the interpretation and/or enforcement of this Order.

16          4.      The Temporary Restraining Order entered against Defendants in this action on April

17   30, 2020 (Doc. No. 18) is vacated and superseded by this Order.

18          5.      Defendants shall file a written report detailing the steps taken to comply with this

19   Order on June 1, 2020, and thereafter on the first day of each quarter, continuing throughout the

20   pendency of this action, except that in any such subsequent quarter, a certification that Defendants
21   are not selling, attempting to sell, advertising or otherwise involved in the marketing of any 3M

22   product shall suffice for such report.

23          6.      This stipulation shall not be admissible and shall not be otherwise accorded any

24   evidentiary weight or value in connection with any determination of the merits in this action,

25   whether by trial, summary judgment or otherwise.

26
27

28

                                                     -2-
                                                               STIPULATED PRELIMINARY INJUNCTION,
                                                                     CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 23 Filed 05/08/20 Page 4 of 4

 1         AGREED TO AND STIPULATED UPON.

 2   Dated: May 6, 2020           By: /s/ Carmine R. Zarlenga

 3                                MAYER BROWN LLP
                                  CARMINE R. ZARLENGA (pro hac vice)
 4                                czarlenga@mayerbrown.com
 5                                1999 K Street, N.W.
                                  Washington, DC 20006-1101
 6                                Telephone:     (202) 263-3000
                                  Facsimile:     (202) 263-3300
 7
                                  DALE GIALI (SBN 150382)
 8
                                  dgiali@mayerbrown.com
 9                                KERI E. BORDERS (SBN 194015)
                                  kborders@mayerbrown.com
10                                350 South Grand Avenue, 25th Floor
                                  Los Angeles, CA 90071-1503
11                                Telephone:    (213) 229-9500
                                  Facsimile:    (213) 625-0248
12

13                                Attorneys for Plaintiff
                                  3M COMPANY
14

15                                By: /s/ Lloyd M. Eisenberg (with permission)
16                                EISENBERG & CARTON
                                  LLOYD M. EISENBERG (pro hac vice)
17                                leisenberg@eisenbergcarton.com
                                  405 RXR Plaza
18                                Uniondale, NY 11556
19                                Telephone:    (516) 221-3700
                                  Facsimile:    (516) 977-3337
20
                                  Attorneys for Defendants
21                                RX2LIVE, LLC and RX2LIVE, INC.
22
     IT IS SO ORDERED.
23
        Dated:   May 8, 2020
24                                            UNITED STATES DISTRICT JUDGE
25

26
27

28

                                            -3-
                                                      STIPULATED PRELIMINARY INJUNCTION,
                                                            CASE NO. 1:20-CV-00523-NONE-SAB
